United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
And
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Edison, NJ, Employer
)
___________________________________________ )
S.S., Appellant

Appearances:
Steve Newman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-579
Issued: January 14, 2008

Oral Argument October 3, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 26, 2006 appellant filed a timely appeal of an October 3, 2006 merit
decision by the Office of Workers’ Compensation Programs’ which denied his claim for a
recurrence and a consequential injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues on appeal are: (1) whether appellant met his burden of proof to establish a
recurrence of disability beginning September 27, 2002 causally related to the October 9, 2001
employment injury; and (2) whether he established that he sustained post-traumatic stress as a
consequence of his presumptive pulmonary anthrax exposure, which had resolved.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a March 4, 2004 decision,
the Board found that the case was not in posture regarding whether appellant sustained a
1

Docket No. 04-104 (issued March 4, 2004).

recurrence of disability or whether he developed an emotional condition as a consequence of his
accepted employment injury. The Board vacated the Office’s January 10 and May 28, 2003
decisions and remanded the case for further development, taking into account that the Office
accepted appellant’s claim for presumptive pulmonary anthrax (resolved), based on his potential
exposure to anthrax at work on October 9, 2001. The facts and the history contained in the prior
appeal are incorporated by reference.2
In an October 21, 2001 x-ray of the chest, Dr. Peter Koubeliotes, a radialogist, diagnosed
bilateral hila promence and recommended a computed tomography (CT) scan of the chest. An
October 22, 2001 CT scan from Dr. Jeffrey Chalal, a Board-certified diagnostic radiologist,
noted that a review of the lung window revealed no peripheral pulmonary nodule, mass or
infiltrate. He diagnosed “borderline cardiomegaly with mild enlargement of the main pulmonary
outflow segment.” Dr. Chalal noted that the remainder of appellant’s CT scan was normal. The
Office also received progress notes from October 3, 2002, which were unsigned.
In a report dated October 4, 2002, Dr. Robert W. LoPresti, a clinical psychologist, noted
that appellant had been in “psychotherapy since September 13, 2002 for post-traumatic stress
disorder (PTSD) as a result of inhalation anthrax exposure on [October 9, 2001] at the
[employing establishment].” He opined that appellant was traumatized every time he returned to
the employing establishment with “chronic disabling stress, anxiety, depression and other
medical complications.” Dr. LoPresti recommended placing appellant off work until his
symptoms could be reduced. In a November 22, 2002 report, he noted treating appellant for
PTSD which was the result of anthrax exposure at work. Dr. LoPresti diagnosed PTSD and
opined that appellant would need additional treatment.
On May 24, 2004 the Office requested that an Office medical adviser review the record
and provide an opinion with regard to appellant’s emotional condition and its relation to his
presumptive anthrax exposure. In a report dated June 8, 2004, the Office medical adviser
indicated that Dr. LoPresti did not explain the one-year delay in the onset of appellant’s
symptoms. He also noted that appellant had recently undergone gastric bypass surgery and that a
follow-up examination revealed that his blood pressure and pulse were normal. Dr. LoPresti
indicated that there were no pulmonary function studies and that the information prior to the time
that appellant began seeing Dr. LoPresti was insufficient to confirm a causal relationship
between the accepted exposure and post-traumatic stress disorder.
In a June 21, 2004 decision, the Office denied modification of its prior decision. It found
that the medical evidence did not establish a recurrence of total disability or a consequential
emotional condition due to the October 9, 2001 work exposure.
On December 13, 2004 appellant requested reconsideration. On February 11, 2005 the
Office denied appellant’s request for reconsideration without a merit review of the claim.
2

Appellant has not returned to the employing establishment since September 27, 2002. On October 28, 2002 he
filed a claim for a recurrence of total disability on September 27, 2002 due to respiratory problems. Appellant
returned to full duty on October 29, 2001. On December 18, 2001 he underwent gastric bypass surgery for a
nonwork-related condition.

2

On April 14, 2005 appellant requested reconsideration. In an October 27, 2004 report, Ira
Bindman, Ph.D., a clinical psychologist, noted that appellant had been in psychotherapy since
January 2004. He diagnosed PTSD resulting from the exposure to inhalation anthrax on
October 9, 2001. Dr. Bindman opined that appellant was retraumatized whenever he went to the
building, such that he was barely able to function. He indicated that appellant exhibited chronic
disabling stress, anxiety and depression, along with strong physical reactions. Dr. Bindman also
advised that appellant’s psychologist was unable to resolve his fears. Appellant was further
traumatized as media discussions of anthrax continued. Dr. Bindman noted that, when appellant
attempted to return to work, he was overwhelmed by stress, easily startled, had poor
concentration and was continually thinking about the initial traumatic experience. He advised
that appellant was traumatized by his treatment during the claims process and the past denial of
his claims. Dr. Bindman opined that appellant’s problems about working extended far beyond
the employing establishment and caused him to be unfit for any employment.
In a July 15, 2005 decision, the Office denied modification of its prior decision.
On January 16, 2006 appellant requested reconsideration. He noted that his claim for
disability retirement was accepted. Appellant referred to a decision that was made in that regard,
however, he did not provide a copy of the decision. He also referred to information provided by
a nurse and alleged that this was support for his claim.
By decision dated April 17, 2006, the Office denied appellant’s request for
reconsideration without a review of the merits.
In a treatment noted dated April 21, 2006, Dr. Joseph O’Connell, a Board-certified
general practitioner and osteopath, noted that appellant alleged that he was an “anthrax survivor”
who had a panic attack after hearing something about anthrax on the radio. He noted that the
panic attack had resolved; however, appellant wanted it documented for workers’
comp[ensation] purposes. Dr. O’Connell diagnosed PTSD disorder and panic disorder.
On July 7, 2006 appellant requested reconsideration and submitted additional evidence.
He alleged that the finding regarding his disability retirement was relevant to the claim. The
Office received a copy of a December 22, 2005 order from the Merit Systems Protections Board
(MSPB) which granted appellant’s application for a disability retirement. Appellant also
submitted unsigned April 21, 2006 discharge instructions related to a diagnosis of panic disorder
and PTSD.
In a June 21, 2006 report, Dr. Leonard J. Schindel, a Board-certified internist, noted that
appellant was seen on April 25, 2006 for a recurrence of anxiety and panic attacks and PTSD
which arose from the anthrax exposure at the employing establishment in 2001. He explained
that appellant was originally seen and admitted to the hospital for inhalation of anthrax.
Dr. Schindel noted that, in August 2002, appellant was diagnosed with PTSD after anthrax
spores were discovered in a small collection box in Princeton, New Jersey. He advised that
appellant experienced severe panic and anxiety attacks brought on by the anthrax situation.
Dr. Schindel noted that PTSD was brought on by “a traumatic life [or] death situation,” due to
the anthrax attack on appellant’s place of employment on October 21 to 25, 2001. He also

3

indicated that appellant had direct contact with two letters that were addressed to United States
Senators which were known to have contained anthrax bacteria. Dr. Schindel explained that the
disturbance caused “clinically significant distress or impairment in social, occupational or other
important areas of functioning. These include delayed onset of symptoms at least six months
after stressor.” Dr. Schindel diagnosed chronic, delayed onset PSTD and opined that appellant
could no longer work for the employing establishment. On Apri1 21, 2006 appellant heard a
radio broadcast about two vials of anthrax samples taken from the employing establishment in
2001 that were missing from the state medical labs. As a result, he experienced acute panic and
anxiety attacks and was seen in an emergency room.
By decision dated October 3, 2006, the Office found that appellant had not established a
recurrence of disability or an emotional condition due to his accepted exposure.

LEGAL PRECEDENT -- ISSUE 1
Section 10.5(x) of the Office’s regulations provides that a recurrence of disability means
an inability to work after an employee has returned to work caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.3
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that a claimant’s claimed condition became apparent during a period of
employment nor his or her belief that the condition was aggravated by employment is sufficient
to establish causal relationship.5
The Board will not require the Office to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.6

3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

5

Walter D. Morehead, 31 ECAB 188 (1986).

6

Fereidoon Kharabi, 52 ECAB 291 (2001).

4

ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for presumptive pulmonary anthrax, which had
resolved based on his potential exposure to anthrax at work on October 9, 2001. The record
reflects that appellant returned to full duty on October 29, 2001. He filed a recurrence of
disability claim October 28, 2002 alleging total disability beginning September 27, 2002.
Appellant, however, did not submit sufficient reasoned medical evidence to establish that his
present condition was causally related to his accepted injury. For example, he did not submit a
medical report in which his treating physician explained why any disability beginning
September 27, 2002 would be related to the accepted injury.
In reports dated October 4 and November 22, 2002, Dr. LoPresti noted that appellant had
been in “psychotherapy since September 13, 2002 for PTSD as a result of inhalation anthrax
exposure on [October 9, 2001] at the [employing establishment].” Appellant also submitted an
October 27, 2004 report from Dr. Bindman, who diagnosed PTSD “resulting from his exposure
to inhalation anthrax” on October 9, 2001. The physicians diagnosed PTSD and chronic
disabling stress, anxiety, depression and other medical complications and opined that appellant
was traumatized when he returned to the employing establishment. However, they did not
explain how his PTSD disorder arose from his accepted injury of presumptive pulmonary
anthrax, which had resolved. They did not offer an opinion that appellant was disabled
beginning September 27, 2002 due to his accepted employment condition. Medical reports not
containing rationale on causal relation are entitled to little probative value and are generally
insufficient to meet an employee’s burden of proof.7
Other reports submitted by appellant do not address a recurrence of total disability on
September 27, 2002.
Appellant did not submit any other evidence to support a recurrence of total disability
beginning September 27, 2002 with objective findings to support that his recurrence was causally
related to the work injury of October 9, 2001. He had the burden of proving that he was disabled
for work as a result of his employment injury.8 Consequently, appellant has not met his burden
of proof to establish that he sustained a recurrence of disability on September 27, 2002 causally
related to his October 9, 2001 employment injury. The medical evidence of record does not
provide sufficient facts or rationalized medical opinion to support his claim.
LEGAL PRECEDENT -- ISSUE 2
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.9
7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

8

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980).

9

See Debra L. Dillworth, 57 ECAB ___ (Docket No. 05-159, issued March 17, 2006). See also Albert F.
Ranieri, 55 ECAB 598 (2004).

5

The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.10 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.11
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence to establish a
consequential relationship between his diagnosed psychological condition and his October 9,
2001 injury.
Appellant failed to submit any probative medical evidence explaining how his accepted
condition caused or contributed to his PTSD. Specifically, he failed to demonstrate how his
PTSD arose as a natural consequence of his accepted injury, presumptive pulmonary anthrax,
which had resolved, rather than as a result of an intervening cause. The Board finds that the
evidence of record is insufficient to discharge appellant’s burden of establishing that his PTSD
was a consequential injury of the accepted conditions of presumptive pulmonary anthrax. As
previously noted, appellant’s test results were negative and he returned to full duty prior to the
onset of his stress symptoms.
Appellant submitted evidence which included an August 27, 2002 report, in which
Dr. Schindel opined that he was “suffering from PTSD due to his exposure to anthrax last year
and the events that followed.” He also submitted reports dated October 4 and November 22,
2002 in which Dr. LoPresti noted that appellant had been in “psychotherapy since September 13,
2002 for PTSD as a result of inhalation anthrax exposure on [October 9, 2001] at the [employing
establishment].” Additionally, appellant included an October 27, 2004 report from Dr. Bindman
who noted that appellant had been in psychotherapy since January 2004 and diagnosed PTSD
“resulting from his exposure to inhalation anthrax” on October 9, 2001. However, the Board
finds that these reports are of limited probative value. This is particularly important in light of
Dr. Schindel’s earlier findings in his reports dated December 12, 2001 and January 29, 2002 that
appellant’s “blood cultures were negative for anthrax.” Neither Dr. Schindel, Dr. LoPresti nor
Dr. Bindman explained how they concluded that appellant’s PTSD arose from his exposure to
anthrax in light of the negative cultures or the normal CT scans from 2001. Furthermore, as
noted by the Office medical adviser in his June 8, 2004 report, they did not explain the one-year
delay in the onset of symptoms or offer any explanation related to whether the symptoms may
have arisen as a result of other factors including such nonwork-related factors as his gastric
bypass surgery. Medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet appellant’s burden of proof.12

10

Id. See also Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation
§ 10.01 (2005).
11

Kathy A. Kelley, 55 ECAB 206 (2004).

12

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

6

Appellant also submitted an April 21, 2006 report from Dr. O’Connell who noted that
appellant had a panic attack after hearing something about anthrax on the radio, which had
resolved. Dr. O’Connell diagnosed PTSD disorder and panic disorder. The Board finds that this
report does not address the relationship between appellant’s accepted condition, presumptive
pulmonary anthrax, which had resolved and the diagnosis of PTSD and panic disorder. As noted
above, medical reports not containing rationale on causal relation are entitled to little probative
value and are generally insufficient to meet appellant’s burden of proof.13
In a June 21, 2006 report, Dr. Schindel noted that appellant was seen on April 25, 2006
for a recurrence of panic and anxiety attacks and PTSD which arose from the anthrax attack at
the employing establishment in 2001. While he noted that PTSD was brought on by the anthrax
attack at appellant’s place of employment on October 21 to 25, 2001 and included the delayed
onset of symptoms at least six months after the “stressor,” he did not explain how PTSD could
have arisen more than six months after the “stressor” in light of the negative cultures and normal
CT scans from 2001. Furthermore, Dr. Schindel did not address appellant’s December 18, 2001
gastric bypass surgery. In any event, he did not provide medical reasoning explaining how he
arrived at his conclusion on causal relationship. This is particularly important in light of the fact
that Dr. Schindel’s opinion was formulated more than four years after the incident and after
which the contemporaneous medical evidence indicates that appellant’s accepted condition had
resolved.14
Appellant also submitted April 21, 2006 discharge instructions related to a diagnosis of
panic disorder and PTSD. They appear to be from a nurse. However, nurses are not physicians
under the Act and are not competent to render a medical opinion.15
The Office received a copy of a December 22, 2005 order from the MSPB. In that order,
appellant’s application for disability retirement was granted. However, the Board has noted that
findings of other government agencies are not dispositive with regard to questions arising under
the Act.16 This order would be insufficient to establish that appellant’s PTSD arose from his
accepted condition.
The Board finds that the evidence of record is insufficient to discharge appellant’s burden
of establishing that his PTSD was a consequence of his accepted condition.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability beginning September 27, 2002 causally related to the October 9, 2001 employment
injury. It further finds that appellant did not meet his burden of proof in establishing that he
13

Id.

14

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
Conard Hightower, 54 ECAB 796 (2003).
15

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

16

Ernest J. Malagrida, 51 ECAB 287, 291 (2000).

7

sustained post-traumatic stress as a consequence of his presumptive pulmonary anthrax exposure,
which had resolved.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

